Name: 2005/931/EC: Commission Decision of 21 December 2005 releasing Finland and Sweden from the obligation to apply to Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine (notified under document number C(2005) 5469)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cultivation of agricultural land;  agricultural activity;  marketing
 Date Published: 2005-12-23; 2006-12-12

 23.12.2005 EN Official Journal of the European Union L 340/67 COMMISSION DECISION of 21 December 2005 releasing Finland and Sweden from the obligation to apply to Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine (notified under document number C(2005) 5469) (Only the Finnish and Swedish texts are authentic) (2005/931/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (1), and in particular Article 18a thereof, Having regard to the requests submitted by Finland and Sweden, Whereas: (1) Directive 68/193/EEC sets out certain provisions for the marketing of material for the propagation of the vine. This Directive also provides that, subject to certain conditions, Member States may be wholly or partly released from the obligation to apply this Directive. (2) Material for the propagation of the vine is not normally reproduced or marketed in Finland and Sweden. In addition the growing of vine is of minimal economic importance in the abovementioned countries. (3) As long as those conditions remain, the relevant Member States should be released from the obligation to apply the provision of Directive 68/193/EEC to the material in question. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Finland and Sweden are hereby released from the obligation to apply Directive 68/193/EEC, with the exception of Article 12(1) and Article 12a. Article 2 This Decision is addressed to the Republic of Finland and the Kingdom of Sweden. Done at Brussels, 21 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 93, 17.4.1968, p. 15. Directive as last amended by Commission Directive 2005/43/EC (OJ L 164, 24.6.2005, p. 37).